DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/23/2021 has been entered.  Claims 1-9 are pending in the application.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the phrase “a cylinder that is configured to movably store a piston” is not explained with reference numbers or any understanding of how the cylinder moves.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a cylinder that is configured to movably store a piston must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for having a piston moving in a cylinder, does not reasonably provide enablement for a cylinder that is configured to movably store a piston.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Presumably the cylinder does not move and the specification should be corrected to clarify whether the cylinder moves and how it moves if it does.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 103 as obvious over Obergfell (US 3850359 A) in view of Ricordi et al. (US 20140069981 A1) in view of Adams (US 20100327039 A1).
Regarding claims 1 and 8-9, Obergfell discloses a driving tool (20) comprising: a combustion chamber (24) into which fuel and compressed air are supplied (col. 3, lines 1-57); a cylinder (26) that is configured to movably store a piston (28) configured to movably store a piston which is 
a valve (38) that is configured to open and close a passage through which the compressed air is supplied into the combustion chamber (24); and 
a trigger (144) that is configured to operate an ignition device (142/48) to combust a mixture of the fuel and the compressed air filled in the combustion chamber (24); 
a control unit (40/50) that is configured to control the valve (38) to supply the compressed air into the combustion chamber (24) at a timing when the control unit determines that a return of the piston (28) is completed (abstract, col. 2, lines 15-38, col. 3, lines 20-57, col. 5, lines 1-27, col. 7, lines 60-67, col. 8, lines 1-25, col. 9, lines 1-39, col. 10, lines 31-col. 11, line 64, figs. 1-6).
Obergfell states:  “the regulating assembly 50 maintains the pressures of the compressed air from the source 42 and the fuel gas from the source 44 in step, a proper combustible mixture is always supplied to the chamber 24 by the control valve assembly 40 in various settings of the regulator assembly 50. Obviously, for different combustible materials, the proportion of air to the fuel may vary, and these differences are easily adjusted in the regulating assembly 50” (col. 11, line 55-64).
Obergfell fails to explicitly disclose the control unit is configured to control the valve to supply the compressed air into the combustion chamber at a timing after discharging in the combustion chamber is started when the control unit determines that a return of the piston is completed and a contact member that is configured to be brought into contact with a driving target member to enable an operation of the trigger and the control unit is configured to control the valve to supply the compressed air into the combustion chamber when the control unit determines that the contact member is turned off without turning on the trigger after the contact member is turned on.
Ricordi et al. teaches a control unit (202/314) is configured to control a valve (294) to supply the compressed air into the combustion chamber at a timing after discharging in the combustion chamber is started when the control unit determines that a return of the piston is completed and also teaches using RFID tags to customize an air/fuel mixture and supply process/timing of air/fuel [0053-0057] and a contact member (298/300) that 
Adams discloses a driving tool (100, fig. 19) comprising: a combustion chamber (18) in which a mixed gas of compressed oxidant and fuel is to be combusted; a cylinder (18) accommodating therein a striking mechanism (14) configured to be actuated by a combustion pressure, which is to be generated by combustion of the mixed gas in the combustion chamber; a head valve (50) configured to open and close communication between the striking cylinder and the combustion chamber (col. 5, line 30-67, claims 27 and 30, figs. 5-19) and a contact member (126) that is configured to be brought into contact with a driving target member to enable an operation of the trigger and a control unit (164) is configured to control a valve (146) to supply the compressed air into a combustion chamber when the control unit (164) determines that the contact member is turned off without turning on the trigger after the contact member is turned on (when both the trigger off and contact member off, switch mechanism 
Given the suggestion and teachings of Obergfell to have a control unit that is configured to control/regulate the air via a valve, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the control unit configured to control the valve to supply the compressed air into the combustion chamber at a timing after discharging in the combustion chamber is started when the control unit determines that a return of the piston is completed and a contact member that is configured to be brought into contact with a driving target member to enable an operation of the trigger and the control unit is configured to control the valve to supply the compressed air into the combustion chamber when the control unit determines that the contact member is turned off without turning on the trigger after the contact member is turned on for pressure control and feedback purposes as taught by Ricordi et al. and Adams
Regarding claims 2-3, Obergfell discloses a trigger (144) that is configured to ignite the mixture, wherein after a predetermined time elapses after the trigger is turned on, the control unit determines that the 
Regarding claim 7, Obergfell discloses discloses an operation part (38B/40/72) that is configured to open and close the valve (col. 9, lines 1-67-col. 10, line 40, col. 11, lines 25-42, figs. 1-6).

Claim(s) 1-4 and 7-9, is/are rejected under 35 U.S.C. 103 as obvious over Lamb (WO 2007048006 A2) in view of Ricordi et al. (US 20140069981 A1) in view of Adams (US 20100327039 A1).
Regarding claim 1, Lamb discloses a driving tool (400, [0077-0078], fig. 12) comprising: a combustion chamber (424) into which fuel and compressed air are supplied; a cylinder (420) that is configured to 
a valve (432) that is configured to open and close a passage through which the compressed air is supplied into the combustion chamber (424); and 
a control unit (solenoid valve, [0078]) that is configured to control the valve (432) to supply the compressed air into the combustion chamber (424) at a timing when the control unit determines that a return of the piston (444) is completed ([0078-0079]).
Lamb states:  “air may be discharged from the transfer chamber 426 into the second chamber 424 at a desired time” ([0078], lines 31-33).
Lamb fails to explicitly disclose the control unit is configured to control the valve to supply the compressed air into the combustion chamber at a timing after discharging in the combustion chamber is started when the control unit determines that a return of the piston is complete/completed.
Ricordi et al. teaches a control unit (202/314) is configured to control a valve (294) to supply the compressed air into the combustion chamber at a timing after discharging in the combustion chamber is started when the control unit determines that a return of the piston is completed and also 
Adams discloses a driving tool (100, fig. 19) comprising: a combustion chamber (18) in which a mixed gas of compressed oxidant and fuel is to be combusted; a cylinder (18) accommodating therein a striking mechanism (14) configured to be actuated by a combustion pressure, which is to be generated by combustion of the mixed gas in the combustion chamber; a head valve (50) configured to open and close communication between the striking cylinder and the combustion chamber (col. 5, line 30-67, claims 27 and 30, figs. 5-19) and a contact member (126) that is configured to be brought into contact with a driving target member to enable an operation of the trigger and a control unit (164) is configured to control a valve (146) to supply the compressed air into a combustion chamber when the control unit (164) determines that the contact member is 
Given the suggestion and teachings of Lamb to have a control unit/solenoid valve that is configured to control/regulate the valve, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the control unit to be configured to control the valve to supply the compressed air into the combustion chamber at a timing when the control unit determines that a return of the piston is completed for pressure control and feedback purposes as taught by Ricordi et al. and Adams.
Regarding claims 8-9, Lamb discloses a driving tool (400, [0077-0078], fig. 12) comprising: a combustion chamber (424) into which fuel and compressed air are supplied; a cylinder (420) that is configured to movably
store a piston (444), configured to movably store a piston which is driven by combustion pressure at a time of igniting a mixture of the fuel (see U.S.C. 112 rejection for confusion of cylinder moving); which is driven 
 a valve that is configured to open and close a passage through which the compressed air is supplied into the combustion chamber (424); a trigger that is configured to operate an ignition device to combust a mixture of the fuel and the compressed air filled in the combustion chamber (424); a contact member that is configured to be brought into contact with a driving target member to enable an operation of the trigger; and a control unit that is configured to control the valve to supply the compressed air into the combustion chamber (424) when the control unit determines that the contact member is turned off without turning on the trigger after the contact member is turned on [0077-0079, 0082-0084, 0092, 00124-0127, 00132];
wherein the control unit (solenoid valve, [0078]) is configured to control the valve (432) to supply the compressed air into the combustion chamber (424) at a timing when the control unit determines that a return of the piston (444) is completed ([0078-0079]).
Lamb fails to explicitly disclose the control unit is configured to control the valve to supply the compressed air into the combustion chamber at a timing after discharging in the combustion chamber is started when the control unit determines that a return of the piston is complete/completed.

Adams discloses a driving tool (100, fig. 19) comprising: a combustion chamber (18) in which a mixed gas of compressed oxidant and fuel is to be combusted; a cylinder (18) accommodating therein a striking mechanism (14) configured to be actuated by a combustion pressure, which is to be generated by combustion of the mixed gas in the combustion chamber; a head valve (50) configured to open and close communication between the striking cylinder and the combustion chamber (col. 5, line 30-67, claims 27 and 30, figs. 5-19) and a contact member (126) that is 
Given the suggestion and teachings of Lamb to have a control unit/solenoid valve that is configured to control/regulate the valve, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the control unit to be configured to control the valve to supply the compressed air into the combustion chamber at a timing when the control unit determines that a return of the piston is completed for pressure control and feedback purposes as taught by Ricordi et al. and Adams.
Regarding claims 2-3, Lamb discloses a trigger that is configured to ignite the mixture, wherein after a predetermined time elapses after the trigger is turned on, the control unit determines that the return of the piston 
Regarding claim 4, Lamb discloses a position detection unit that is configured to detect a position of the piston, wherein the control unit determines that the return of the piston is completed based on position information from the position detection unit and supplies the compressed air into the combustion chamber (424, p. 12, lines 4-6).
Regarding claim 7, Lamb discloses an operation part that is configured to open and close the valve (pages. 11, lines 1-30).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamb (WO 2007048006 A2) in view of Ricordi et al. (US 20140069981 A1) in view of Adams (US 20100327039 A1) and further in view of Hahn et al. (US 20090250499 A1).
Regarding claims 5-6, Lamb fails to explicitly disclose having a mounting part in which a fuel container is mounted, the fuel container configured to supply the fuel, wherein when the control unit determines that 
Hahn et al. teaches a power tool (10) having a mounting part in which a fuel container is mounted, the fuel container configured to supply the fuel, wherein when the control unit determines that the fuel container is mounted in the mounting part, the control unit controls the valve and supplies the compressed air into the combustion chamber and a temperature measuring part that is configured to measure a temperature of the combustion chamber, wherein when the temperature of the combustion chamber measured by the temperature measuring part exceeds a predetermined temperature, the control unit controls the valve and supplies the compressed air into the combustion chamber ([0012-0015, 0022-0024], fig. 1).
Given the suggestion and teachings of Lamb to have a control unit/solenoid valve that is configured to control/regulate the valve, it would 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as obvious over Obergfell (US 3850359 A) in view of Ricordi et al. (US 20140069981 A1) in view of Adams (US 20100327039 A1) and further in view of Lamb (WO 2007048006 A2).
Regarding claim 4, Obergfell/Modified Obergfell fails to disclose a position detection unit that is configured to detect a position of the piston, 
Lamb teaches a driving tool (400, [0077-0078], fig. 12) comprising: a combustion chamber (424) into which fuel and compressed air are supplied; a cylinder (420) that is configured to movably store a piston (444) which is driven by combustion pressure at a time of igniting a mixture of the fuel and the compressed air filled in the combustion chamber (424); a valve (432) that is configured to open and close a passage through which the compressed air is supplied into the combustion chamber (424) and a position detection unit that is configured to detect a position of the piston, wherein the control unit determines that the return of the piston is completed based on position information from the position detection unit and supplies the compressed air into the combustion chamber (424, p. 12, lines 4-6).
Given the suggestion and teachings of Obergfell to have a control unit that is configured to control/regulate the air via a valve, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the control unit with including a position detection unit .

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obergfell (US 3850359 A) in view of Ricordi et al. (US 20140069981 A1) in view of Adams (US 20100327039 A1) and further in view of Hahn et al. (US 20090250499 A1).
Regarding claims 5-6, Obergfell/Modified Obergfell fails to explicitly disclose having a mounting part in which a fuel container is mounted, the fuel container configured to supply the fuel, wherein when the control unit determines that the fuel container is mounted in the mounting part, the control unit controls the valve and supplies the compressed air into the combustion chamber and a temperature measuring part that is configured to measure a temperature of the combustion chamber, wherein when the temperature of the combustion chamber measured by the temperature measuring part exceeds a predetermined temperature, the control unit 
Ricordi et al. a mounting part in which a fuel container is mounted, the fuel container configured to supply the fuel, wherein when the control unit determines that the fuel container is mounted in the mounting part, the control unit controls the valve and supplies the compressed air into the combustion chamber ([0055-0057, 0059-0060], claims 19 and 29).
Hahn et al. teaches a power tool (10) having a mounting part in which a fuel container is mounted, the fuel container configured to supply the fuel, wherein when the control unit determines that the fuel container is mounted in the mounting part, the control unit controls the valve and supplies the compressed air into the combustion chamber and a temperature measuring part that is configured to measure a temperature of the combustion chamber, wherein when the temperature of the combustion chamber measured by the temperature measuring part exceeds a predetermined temperature, the control unit controls the valve and supplies the compressed air into the combustion chamber ([0012-0015, 0022-0024], fig. 1).
Given the suggestion and teachings of Obergfell to have a control unit that is configured to control/regulate the air via a valve, it would have 
Given the suggestion and teachings of Obergfell to have a control unit that is configured to control/regulate the valve, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the control unit with having a mounting part in which a fuel container is mounted, the fuel container configured to supply the fuel, wherein when the control unit determines that the fuel container is mounted in the .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731